Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first and second heating means in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Page 4 of the specification discloses the subject matter of “assessing whether, when, and for what time periods to activate each of the heat pump and gas heater”. Hence, the heat pump and the gas heater are 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 recites the element “the geographic location” (line 2) that fails to provide sufficient antecedent basis, hence renders the claim indefinite.  
Claim 4 recites the element “the geographic location” (line 2) that fails to provide sufficient antecedent basis, hence renders the claim indefinite.  
Claim 5 recites the element “comprising receiving information” (line 1) that fails to provide sufficient antecedent basis, hence renders the claim indefinite. See element “receiving information” (claim 1, line 3) for reference.
Claim 5 recites the element “an attempt” (line 5) that fails to provide sufficient antecedent basis, hence renders the claim indefinite. See element “an attempt” (claim 1, line 7) for reference.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claims 1-6 are drawn to a method of operating equipment of a water-circulation system of a swimming pool or spa, hence falls under one of four categories of statutory subject matter (Step 1). Nonetheless, the claims are directed to a judicially recognized exception of an abstract idea without significantly more (Step 2A).
Claim 1 recites the limitation “assessing the received information together with other information” that is a mental process and under its broadest reasonable interpretation, can be performed in the human mind. For example, a user who desires to swim in his/her backyard pool at 7am the next morning when the outdoor temperature is forecasted to be at 40 ºF, then the user can manually program or control the pool equipment such as the gas heater to heat up the water temperature of the pool to be at 80 ºF by 7am. For this reason, claim 1 recites a mental process of an abstract idea (Step 2A, Prong 1). Claim 1 recites additional elements “receiving information as to a desired temperature…and a desired time” and “controlling the equipment based on the assessment in an attempt to cause the water to reach the desired temperature at the desired time”. The receiving step is a form of insignificant extra-solution activities where data collecting is necessary for the use of the judicial exception (the step of assessing the received information). The step of controlling the equipment fails to use the result(s) of the assessment to solve a technology problem. With no particular type of controller and no particular external process being controlled in an attempt to cause the water to reach the desired temperature, the step amounts to no more than a human to manually turn on a switch or enter a request for the water to heat up to a desired temperature at a desired time. Even in combination, these additional elements do not integrate the see MPEP 2106.05(f)).  The additional elements that performs the insignificant extra solution activities, do not amount to significantly more than an abstract idea because the court decision have determined these additional elements to be well-understood, routine, and conventional when claimed in a merely generic manner to collect, receive, or output of data (MPEP 2106.05(d)(ll)).  As such, claim 1 is not patent eligible (Step 2B).  
Dependent claims 2-6 are also ineligible for the same reasons given with respect to claim 1. The limitation recites in each of claims 2-5, under its broadest reasonable interpretation, is an abstract idea because it further includes the insignificant extra solution activities, defining the type of information or other information being received. The limitation recites in claim 6, under its broadest reasonable interpretation, is an abstract idea amounting to no more than a human to manually turn on a switch of a first and second heating means for the water to heat up to a desired temperature at a desired time. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(f)).  The additional elements that performs the insignificant extra solution activities, do not amount to significantly more than an abstract idea because the court decision have determined these additional elements to be well-understood, routine, and conventional when claimed in a merely generic manner to collect, receive, or output of data (MPEP 2106.05(d)(ll)).  As such, dependent claims 2-6 are not patent eligible (Step 2B).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 
 
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Love (US 2009/0204263).

With respect to claim 1, Love teaches a method of operating equipment of a water-circulation system of a swimming pool or spa (pool temperature controller device 100 including electronic controller 110 for controlling the temperature of a pool 116 including a pump 104 and a heat element 106, fig.1 and par.0021), comprising: 
a. receiving information as to a desired temperature of water within the swimming pool or spa and a desired time at which the water is desired to be at the desired temperature (desired/set water temperature for a desired period of time, par.0010; setting desired temperature and desired period of time via a user interface 202 with user input devices where computer 208 of electronic controller 110 configures to perform intended task associated with water temperature regulation via user interface 202, par.0037, tasks including specification of the water temperature control parameters 102 for different degrees of pool usage for different ambient conditions); 
b. assessing the received information together with other information (device 100 processes environmental conditions, a defined target temperature range, and a target time period for the target temperature range, par.0023; controller 110 make decisions on efficient usage of pump 104, heat elements 106 and ambient conditions in order to provide water of pool 116 to reach the defined period for the target temperature, par.0027); and 
c. controlling the equipment based on the assessment in an attempt to cause the water to reach the desired temperature at the desired time (controller device 100 configured to control the operation of the pump 104 and the heat element 106 via the electronic controller 110, par.0021; controlling the heat element 106 via pump 104 based on the environmental conditions, a defined target temperature range, and a target time period for the target temperature range, par.0023).



With respect to claims 3-4, Love teaches in which the other information comprises at least one of: (a) current air temperature at the geographic location of the swimming pool or spa (ambient conditions such as air temperature, par.0021-0022), (b) current precipitation status at the geographic location of the swimming pool or spa (weather forecasts concerning amount of precipitation, par.0021-022), (c) historical weather data at the geographic location of the swimming pool or spa (historical usage of air conditioner based on interior or exterior temperatures, par.0031), (d) past performance of the equipment, or (e) a prediction as to future performance of the equipment (controller make decisions deemed efficient usage combinations of pump 104, heat elements 106, and ambient conditions, par.0027 and par.0077).

With respect to claim 5, Love teaches further comprising receiving information as to a then-current temperature of water within the swimming pool or spa (thermistor 108 for measuring the temperature of the water in the pool 116, par.0021; sensing the pool's ambient temperature many times per second, par.0063, hence provides a history of continuous temperature of water in the pool), reassessing the received information and the other information together with the then-current temperature of water within the swimming pool or spa, and controlling the equipment based on the reassessment in an attempt to cause the water to reach the desired temperature at the desired time (the program will continually regulate the pool's 116 temperature about the target temperature by sensing the pool's ambient temperature many times per second and then control the power to the heating element 106 to heat the pool and/or will employ the use of environmental conditions 706 for use in adjusting the pool 116 temperature if required during the specified time frame, par.0063).



The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US6965815, US20040230344, US20070180607, US20070241098, and US20170268800.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.